EXHIBIT 1
Reg. No. 5,387,975         Geneva Laboratories Limited (VIRGIN ISLANDS, BRITISH COMPANY)
                           Palm Grove House, Box 438
Registered Jan. 23, 2018   Road Town Tortola, BR.VIRGIN ISLANDS

                           CLASS 3: Cosmetics; Essential oils for personal use
Int. Cl.: 3
                           FIRST USE 9-11-2017; IN COMMERCE 9-11-2017
Trademark
                           The color(s) orange is/are claimed as a feature of the mark.
Principal Register
                           The mark consists of horizontal orange lines forming the shape of a drop with the stylized
                           word "BIO-OIL" below the design also in orange.

                           OWNER OF U.S. REG. NO. 3029619, 4454698

                           SER. NO. 87-247,057, FILED 11-23-2016
